ORDER
SHERAN, Chief Justice.
Upon the petitions of Thomas Ethan Hat-ten, R. Walter Bachman, Director of Lawyers Professional Responsibility, and Richard E. Klein, Director of Bar Admissions,
IT IS ORDERED AND DIRECTED that the name of Joseph B. Handler, also known as Joel B. Handler, be stricken from the rolls of the attorneys in the State of Minnesota and that the name of Thomas Ethan Hatten, which was improperly stricken, be reinstated as a duly licensed attorney admitted to practice before this court and all of the courts of the State of Minnesota.